Citation Nr: 1523299	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  14-13 533	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left knee disorder to include degenerative joint disease.  

2.  Entitlement to service connection for a skin disorder to include dermatitis and tinea versicolor.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from February 1972 to December 1973.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the St. Paul, Minnesota, Regional Office (RO) which, in pertinent part, determined that new and material evidence had been received to reopen the Veteran's claims of entitlement to a left knee disorder to include patellar chondromalacia and degenerative joint disease and a skin disorder to include a skin disorder of the neck and dermatitis and denied the claims on the merits.  

In its January 2013 rating decision, the RO stated that "[t]he previous denial of service connection for left knee condition to include degenerative joint disease (previously claimed as chondromalacia, left patella) is confirmed and continued" and "[t]he previous denial of service connection for dermatitis (previously claimed as skin condition of the neck) is confirmed and continued."  The Board observes that service connection had been previously denied for left knee patellar chondromalacia and a skin disorder of the neck.  The issues of service connection for both left knee degenerative joint disease and dermatitis were not formally adjudicated in any prior rating decision.  Given these facts, the Board has recharacterized the issues on appeal as entitlement to service connection for a left knee disorder to include degenerative joint disease and a skin disorder to include dermatitis and tinea versicolor.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

FINDINGS OF FACT

1.  In a May 2015 written statement, the accredited representative expressly withdrew the Veteran's substantive appeal from the denial of service connection for a left knee disorder to include degenerative joint disease.  

2.  In a May 2015 written statement, the accredited representative expressly withdrew the Veteran's substantive appeal from the denial of service connection for a skin disorder to include dermatitis and tinea versicolor.  


CONCLUSIONS OF LAW

1.  The issue of service connection for service connection for a left knee disorder to include degenerative joint disease has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).  

2.  The issue of service connection for a skin disorder to include dermatitis and tinea versicolor has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a May 2015 written statement, the accredited representative expressly withdrew the Veteran's substantive appeal from the denial of service connection for both a left knee disorder and a skin disorder.  

A veteran or his accredited representative may withdraw the veteran's substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204.  The Board finds that the accredited representative effectively withdrew the Veteran's substantive appeal from the denial of service connection for both a left knee disorder to include degenerative joint disease and a skin disorder to include dermatitis and tinea versicolor.  Therefore, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, the Veteran's appeal should be dismissed.  38 U.S.C.A. § 7105.  


ORDER

The issue of service connection for a left knee disorder to include degenerative joint disease is dismissed.  

The issue of service connection for a skin disorder to include dermatitis and tinea versicolor is dismissed.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


